DETAILED ACTION
This is in response to application filed on September 29th, 2020 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/01/2020; 12/01/2020; 2/26/21; 6/30/21; 9/13/21; 11/08/21 (6 IDSes total) have been considered by the examiner.
Drawings
	The drawings are objected to for the following:
Page 6 Line 23 “plurality of loops are disposed in a plurality of rows 9” is not consistently annotated in Fig. 1
Fig. 1 seems to annotate numeral 9 as a single loop and not as a plurality of rows
If numeral “9” is referring to all the loops that form a single row, it is still unclear how numeral “9” is a plurality of rows as Fig. 1 seems to annotate it as a single row
Relatedly, it is unclear why Fig. 1 indicates numeral 9 being 3 channels but then also of two channels
Relatedly, Figs. 1 and 2 seem to annotate numeral 10 as a single
For clarity of record, examiner recommends annotating the following in at least one Fig. of Figs. 2-5; see annotations below as best understood, where subset of third loops are loops that are part of both the subset of first loops and the subset of second loops
‘first loops’ as recited on page 7 Line 23
‘second loops’ as recited on page 8 Line 18
‘third loops’ as recited on page 10 Lines 23-24 

    PNG
    media_image1.png
    311
    609
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    323
    632
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    308
    550
    media_image3.png
    Greyscale

  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
The abstract of the disclosure is objected to because of the following:
 Especially as there are related applications (such as parent 16/619,764 and co-pending 17/036,831), examiner suggests modifying the abstract to include the subject matter deemed different
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
At the outset: examiner notes that the objections below are similar to that presented in the parent 16/619,764 on 10/25/21; please also note subsequent actions in the parent 16/619,764 
Specification is missing section titles such as “description of drawings”, “summary”, “detailed description”, etc
Page 2 Line 1 “lose” should read “loose”
Page 6 Line 22 “the first knitted layer” as related to Fig. 1; disclosure before page 6 Line 22 does not establish more than one layer of the shoe upper 2; it is unclear whether page 6 is referring to layer 5 as established on page 9
Related to the drawing objection for numeral 9, page 6 Line 23 “plurality of loops are disposed in a plurality of rows 9” is unclear as to the intention of the disclosure; with two numerals “9”, is the disclosure referring to a plurality of loops forming a row?
Page 6 Lines 24-26-- first/second plurality of loops is unclear as to whether it is merely being claimed broadly that loops form more than one “row” or “channel” instead of indicating a specific direction to the first/second plurality of loops
Page 7 Line 25 should read “From Figure 1” instead of “Figures 1-5” as Figures 2-5 do not show three or more channels in a single channel row
As best understood, page 7 Lines 23-24 “distance perpendicular to the mentioned axial direction a” is interpreted as a distance from the axis established by arrow a; inasmuch as a direction is laterally expansive, it is unclear how a distance could be measured perpendicular; confirmation is requested
Page 7 Lines 23-24 “(‘first loops’) that are parallel to one another but separated by a distance perpendicular” needs confirmation that said distance is “distance b” although the reference numeral b is missing from Line 26
Page 8 Line 24-page 9 Line 5 is recommended for review.  Especially with the drawings not annotating first/second plurality of loops, as best understood, it seems page 9 Line 2 should read “a number of those loops 3 of rows 9 can also define a set of ‘first loops’”
Page 9 Lines 2-3 “and/or” is unclear whether it is merely to indicate that “side by side” and “in parallel” are synonymous
Page 9 Line 3 “and/or” is also unclear whether it is disclosing that the first/second plurality of loops, disclosed to be of rows on page 8 Lines 22-24, can also be in column
Page 9 Lines 26-27starting with “From figures 1-5” seems to be redundant with page 9 Lines 22-24
Similarly to the drawing objection for reference numeral “9”, page 11 needs review whether the description of 9 needs review 
Page 11 needs review whether the description of 10 needs review; as best understood, Figs. 1 and 2 indicate 10 as a single loop and not as a column
Appropriate correction is required.
The amendment filed 9/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Similarly as in the parent--the phrase “the contents of which is incorporated herein by reference in its entirety” constitutes new matter as it was not in the original disclosure in the PCT.  Examiner recommends submitting a new amendment that deletes the aforementioned phrase, while keeping the rest of what was submitted 9/29/2020.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim(s) 1 and 20 is/are objected to because of the following informalities: 
Claim 1 Line 2 “first knitted layer” is objected to as a “second” knitted layer is not established anywhere else in the claim(s)
Similarly, Claim 20 Line 2 “first knitted layer” is objected to as a “second” knitted layer is not established anywhere else in the claim(s)
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman.
Regarding Claim 1, Wilson teaches a shoe (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"), comprising
a knitted upper and a sole structure (for knitted upper--Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"; Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"; for sole-- Col. 15 Lines 3-5 "article of footwear 40 further includes a sole structure 420 and an upper 430 affixed to the sole structure 420"), the upper comprising:
a first knitted layer defining an outer surface of the upper (see Figs. 4A, 4B and aforementioned, wherein 440 and 450 are knitted and outer surfaces); and
a first plurality of loops that each define a first channel and extend from the upper (see Figs. 4A, 4B at least for extend; Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 
the first plurality of loops being configured to allow for threading therethrough (Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"); and
a second plurality of loops that each define a second channel and extend from the upper (see aforementioned, wherein some eyelets are a first plurality, some are a second plurality),
the second plurality of loops being configured to allow for threading therethrough (see aforementioned),
wherein a longitudinal plane is parallel with respect to a resting surface when the shoe is resting on the resting surface (Wilson teaches the shoe which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being on a resting surface and, as such, there being a longitudinal plane parallel to the surface).

Wilson does not explicitly teach wherein at least a part of the first plurality of loops and the second plurality of loops comprise knitted fabric that forms a unitary construction with the first knitted layer,
wherein the first channels define a first axis that defines an angle that is less than 30° offset from the longitudinal plane.

However, Wilson Figs. 4A, 4B embodiment at least suggests wherein the first channels define a first axis that defines an angle that is less than 30° offset from the longitudinal plane (see Figs. 4A, 4B).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson embodiment of Figs. 4A, 4B with the embodiment of Figs. 3A-3B as Wilson discloses such a structure, such as for easier unitary manufacturing (see extrinsic evidence Brinkman et al USPN 10844526).

Nevertheless, Brinkman Figs. 2 and 3 embodiment teaches wherein at least a part of the first plurality of loops and the second plurality of loops comprise knitted fabric that forms a unitary construction with the first knitted layer ((see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"; inasmuch as it’s integrally formed, it’s a unitary knit; inasmuch as it’s a unitary knit, the structures are connected via knitted construction as recited),
wherein the channels comprises axes that each define an angle that is less than 30° offset from the longitudinal plane (see Figs. 2 and 3; Col. 4 Lines 20-25 "the first structures 142 may extend from the surface 148 in any direction, and in a resting state may extend in a direction between about 10° and about 170°…with respect to a direction along a plane parallel to the surface 148").

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, to be of the angle taught by Brinkman especially as both references seem to suggest the angle recited, and in order to provide a specific desired orientation (Col. 4 Line 31) for design choice, and/or as a known orientation to adjust fit of upper and facilitate entry/removal (Col. 1 Lines 36-38).
Regarding Claim 3, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the first plurality of loops are disposed in a first row (see Figs. 4A, 4B),
and the second plurality of loops are disposed in a second row along the upper (see Figs. 4A, 4B).
Regarding Claim 4, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the first plurality of loops and the second plurality of loops are arranged side by side (see Figs. 4A, 4B).
Regarding Claim 7, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the first knitted layer forms a single layer which bears the first and second channels (see rejection of Claim 1 wherein it was established that the loops of knitted fabric form a unitary construction with the first knitted layer and therefore a single integral layer).
Regarding Claim 8, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson at least suggests wherein a lace is provided through the first plurality of loops and the second plurality of loops (Col. 16 Line 58- Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system of the …footwear 40 enable the user to optimize the support and comfort levels of the article of footwear…by selectively threading a fastener through a chosen set of eyelets 460 disposed on the upper 430.  The optimization may be based on footwear usage (e.g., more support for athletic activities, such as running; less support when wearing the article of footwear 40 for a prolonged period of time) and/or based on the shape of the foot disposed within the article of footwear 40 (e.g., less eyelets 460 utilized for wider feet; more eyelets 460 utilized for narrow feet).  Thus the manner in which a fastener is threaded through the eyelets 460 enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”, wherein one of ordinary skill in the art would understand that the fastener is referring to a lace inasmuch as Wilson embodiment Figs.4A,4B is related to Fig. 1 specifying a lace, Col. 4 Lines 65-67 “plurality of eyelets 160 enable a user to selectively thread a fastener 170 (e.g., a lace, cord, string, etc) through certain eyelets 160 to optimize the fit of the article of footwear 10 on the foot”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, such that the lace is provided both through the first and second plurality of loops based on user desire, such as foot fit or sport usage (Col. 16 Line 58-Col. 17 Line 5).
Regarding Claim 9, modified Wilson teaches all the claimed limitations as discussed above in Claim 8.
.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, as applied to Claim(s) 1, 3, 4, 7-9 above, further in view of Gillern (FR 389990).
Regarding Claim 2, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson further teaches wherein the first channels define an outer diameter and an inner diameter (inasmuch as Wilson modified by Brinkman teaches the knitted tubular bodies having a thickness in the diameter, there is an outer diameter and an inner diameter),
wherein the at least one channel has a length (inasmuch as the arc has an extent/thickness, there is a length).

Modified Wilson at least suggests wherein the length is at least 200% of the outer diameter (see Brinkman Figs. 2,3 embodiment; Col. 5 Lines 13-18 “while in Fig. 3, the first structure 142 is depicted as having cross-sectional width of only one loop, in other exemplary embodiments, more (and potentially many more) loops may extend across the width of the first structure 142.  For example, at least…20 loops, or more…may extend”).  
Inasmuch as Brinkman Figs. 2, 3 embodiment already teach that the width can be further expanded, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson is capable of teaching the length being at least 200% of the outer diameter.

Furthermore, even if necessary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s ratio of tubular length to outer diameter (as provided by Brinkman), if necessary, such that it is capable of meeting the recitation, such as for the purposes of more secure reinforcement, especially as Wilson already suggests such a limitation before modification (Col. 8 Lines 42-45 "elongate members 300, 310, 320, 330 can be formed from…an ordered assemblage of textile fibers having a high ratio of length to diameter") and as Brinkman also teaches a modifiable range.  

Nevertheless, Gillern seems to teach wherein the length is at least 200% of the outer diameter (see Fig. 1; [0020] "guide for the lace or cord 1 consists of small, short, curved tubes 2 whose inside diameter is preferably chosen to be very little greater than the thickness of the lace";  [0021] "two small tubes 2"; "the two strands of the shoelace 1 cross passing from a tube of a surface in a tube from the other surface" clearly showing at least 200%).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the percent ratio of the length to the outer diameter and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that inasmuch as Wilson modified by Gillern teaches a significantly greater value in length than outer diameter as clearly illustrated in Gillern Fig. 1, the length is at least 200% the outer diameter. And as similarly aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wilson’s length to outer diameter ratio as modified by Gillern is capable of meeting the recitation such as for aesthetic design and intended use (for example, the larger the fastener, the greater the ability to secure the lace).

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, as applied to Claim(s) 1, 3, 4, 7-9 above, further in view of Taylor (USPN 10702017).
Regarding Claim 5, modified Wilson teaches all the claimed limitations as discussed above in Claim 4.
Wilson at least suggests wherein the first plurality of loops and the second plurality of loops are parallel with respect to one another (see Figs. 4A, 4B).

Nevertheless, Taylor teaches wherein the first plurality of loops and the second plurality of loops are parallel with respect to one another (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, with the parallel arrangement of Taylor for aesthetic design choice.
Regarding Claim 6, modified Wilson teaches all the claimed limitations as discussed above in Claim 5.
Wilson further teaches wherein the first plurality of loops and the second plurality of loops are provided on a lateral side of the upper (Col. 14 Lines 55-57 "second embodiment 40 depicted in the Figs. 4A, 4B, and 5 shows an article of footwear 40 configured for a right foot" as such, see Fig. 4B; Col. 2 Lines 12-14 "upper is coupled to the sole and includes medial and lateral quarters.  Disposed on the medial and lateral quarters are a plurality of eyelets"; Col. 3 Lines 40-41 "Fig. 4B illustrates a side view in elevation of the lateral side").

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman.
Regarding Claim 10, Wilson teaches a shoe (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"), comprising
a knitted upper and a sole structure (for knitted upper--Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"; Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"; for sole-- Col. 15 Lines 3-5 "article of footwear 40 further includes a sole structure 420 and an upper 430 affixed to the sole structure 420"), the upper comprising:
a first knitted layer defining an outer surface of the upper (see Figs. 4A, 4B and aforementioned, wherein 440 and 450 are knitted and outer surfaces); and

a first channel, a second channel, a third channel, a fourth channel, a fifth channel, and a sixth channel, a seventh channel, and an eighth channel (see Fig. 4B),
wherein the first channel is oriented coaxially with respect to the second channel, forming a first channel row (see Fig. 4B),
the third channel is oriented coaxially with respect to the fourth channel, forming a second channel row (see Fig. 4B),
the fifth channel is oriented coaxially with respect to the sixth channel, forming a third channel row (see Fig. 4B),
wherein the first, second, third rows are each disposed on the lateral side (see Fig. 4B),
wherein each channel extends from the upper and is configured to allow for threading therethrough (see Fig. 4B; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"), and

Wilson does not explicitly teach and the seventh channel is oriented coaxially with respect to the eighth channel, forming a fourth channel row,
wherein the fourth row is disposed on the lateral side,
wherein each channel comprises knitted fabric that forms a unitary construction with the first knitted layer.

However, Wilson at least suggests and the seventh channel is oriented coaxially with respect to the eighth channel, forming a fourth channel row (Col. 16 Line 58- Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system of the …footwear 40 enable the user to optimize the support and comfort levels of the article of footwear…by selectively threading a fastener through a chosen set of eyelets 460 disposed on the upper 430.  The optimization may be based on footwear usage (e.g., more support for athletic activities, such as running; less support when wearing the article of footwear 40 for a prolonged period of time) and/or based on the shape of the foot disposed within the article of footwear 40 (e.g., less eyelets 460 utilized for wider feet; more eyelets 460 utilized for narrow feet).  Thus the manner in which a fastener is threaded through the eyelets 460 enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”, wherein one of ordinary skill in the art would understand that the fastener is referring to a lace inasmuch as Wilson embodiment Figs.4A,4B is related to Fig. 1 specifying a lace, Col. 4 Lines 65-67 “plurality of eyelets 160 enable a user to selectively thread a fastener 170 (e.g., a lace, cord, string, etc) through certain eyelets 160 to optimize the fit of the article of footwear 10 on the foot”),
wherein the fourth row is disposed on the lateral side (see aforementioned; inasmuch as the first three rows are already on the lateral side, one of ordinary skill in the art would understand that the additional fourth row would also be on such a side to accomplish the purpose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to have additional eyelets in order to provide adjustability for a tighter fit depending on use or size of user (Col. 16 Line 58-Col. 7 Line 5).
Furthermore, Wilson Fig. 3A-3B embodiment at least suggests wherein each channel comprises knitted fabric that forms a unitary construction with the first knitted layer (Col. 7 Lines 51-55 "eyelet 160 is constructed from a pair of slits/openings 200…and a portion of one of elongate members….300, 310, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson embodiment of Figs. 4A, 4B with the embodiment of Figs. 3A-3B as Wilson discloses such a structure, such as for easier unitary manufacturing (see extrinsic evidence Brinkman et al USPN 10844526).

Nevertheless, Brinkman Fig. 5 embodiment teaches and the seventh channel is oriented coaxially with respect to the eighth channel, forming a fourth channel row (see Fig. 5 wherein there are at least four rows)
wherein the fourth row is disposed on the lateral side (see Fig. 5; inasmuch as Fig. 1 indicates Col. 3 Line 5 “lateral side 122” and Fig. 5 shows a same perspective, it is showing a lateral side),
wherein each channel comprises knitted fabric that forms a unitary construction with the first knitted layer (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"; inasmuch as it’s integrally formed, it’s a unitary knit; inasmuch as it’s a unitary knit, the structures are connected via knitted construction as recited; although these recitations are directed to Brinkman Figs. 2 and 3 embodiment, one of ordinary skill in the art would understand that it also applies to Fig. 5 via Col. 7 Lines 13, 16-18 “Fig. 5…first structures 342 may have a structure similar to the first structures 142…with reference to Fig. 1-Fig. 3”).

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 

Claim(s) 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, as applied to Claim(s) 10 above, further in view of Taylor (USPN 10702017).
Regarding Claim 11, Modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Modified Wilson at least suggests wherein the first, second, third and fourth channel rows are arranged such that each respective axis is parallel with respect to one another (see Wilson Fig. 4B and Brinkman Fig. 5).

Nevertheless, Taylor teaches wherein channel row axes are parallel with respect to one another (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, with the parallel arrangement of Taylor for aesthetic design choice.
Regarding Claim 12, modified Wilson teaches all the claimed limitations as discussed above in Claim 11.
Modified Wilson further teaches a ninth channel, a tenth channel, an eleventh channel, and a twelfth channel 
wherein the ninth channel is oriented coaxially with respect to the tenth channel forming a fifth channel row,
and the eleventh channel is oriented coaxially with respect to the twelfth channel forming a sixth channel row, and
(see Brinkman Fig. 5 wherein there are six rows, wherein Wilson teaches coaxial),
wherein the fifth and sixth channel rows are arranged such that each respective axis is oriented parallel with respect to one another
(see Taylor above).
Regarding Claim 13, modified Wilson teaches all the claimed limitations as discussed above in Claim 12.
Wilson further teaches wherein the fifth and sixth channel rows are disposed on the lateral side of the shoe (see rejection of Claim 10; especially as Brinkman also teaches the rows on a lateral side and as the modification is for the purpose of a proper fit and use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s additional channels to also be on the lateral side as the original rows in Wilson were as well).
Regarding Claim 14, modified Wilson teaches all the claimed limitations as discussed above in Claim 11.
Modified Wilson further teaches wherein the first, second, third, and fourth channel rows are each arranged such that each respective axis is oriented parallel with respect to one another (see rejection of Claim 11).
Regarding Claim 15, modified Wilson teaches all the claimed limitations as discussed above in Claim 14.
Modified Wilson further teaches wherein the first, second, third and fourth channel rows are arranged such that each respective axis is not coaxial with respect to one another (see rejection of Claims 11 and 14; inasmuch as the rows are parallel, they are not coaxial).
Regarding Claim 16, modified Wilson teaches all the claimed limitations as discussed above in Claim 11.
Wilson already at least suggests wherein at least the first, second, third and fourth channel rows are each separated from one another by a distance of between 2 millimeters and 25 millimeters (see Wilson Fig. 4B),
measured in the direction perpendicular to the axial direction of the first, second, third, and fourth channel rows (see Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the distance and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Nevertheless, Brinkman Fig. 5 embodiment teaches wherein B is between 2 and 25 millimeters (Col. 7 Lines 13-14, 28-30 "referring to Fig. 5...first structures 342 (i.e., at least two of them) may be 1 cm or less apart, such as about 5mm apart or less"; Col. 7 Lines 16-17 "first structures 342 may have a structure similar to the first structures 142 as described above").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s distance, if necessary, such that it is in the range as taught by Brinkman as Brinkman teaches it as a known measurement to provide effective lacing (Col. 7 Lines 11-
Regarding Claim 17, modified Wilson teaches all the claimed limitations as discussed above in Claim 11.
Wilson further teaches wherein the first channel row further comprises an additional channel that is coaxial with respect to the first channel and the second channel (Wilson Fig. 4B has 3 columns in the first row).
Regarding Claim 18, modified Wilson teaches all the claimed limitations as discussed above in Claim 11.
Modified Wilson teaches wherein each of the first, second, third and fourth channel rows further comprise an additional channel that is coaxial to their respective channels (Wilson Fig. 4B already has 3 columns in each of the three rows; as for the fourth row taught by Brinkman Fig. 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that the fourth row would look similar to that of the existing rows and therefore have a third column; nevertheless, Brinkman Fig. 5 also shows that there are at least three columns in each of the first four rows; all of which is for similar motivations as aforementioned).
Regarding Claim 19, modified Wilson teaches all the claimed limitations as discussed above in Claim 11.
Wilson at least suggests wherein a lace is threaded through at least one of the second, third, and fourth channel rows (see rejection of Claim 10 Col. 16 Line 58- Col. 17 Line 5).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, such that the lace is provided through at least one of the channel rows based on user desire, such as foot fit or sport usage (Col. 16 Line 58-Col. 17 Line 5).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Taylor (USPN 10702017).
Regarding Claim 20, Wilson teaches a shoe (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"), comprising
a knitted upper and a sole structure (for knitted upper--Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"; Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"; for sole-- Col. 15 Lines 3-5 "article of footwear 40 further includes a sole structure 420 and an upper 430 affixed to the sole structure 420"), the upper comprising:
a first knitted layer defining an outer surface of the upper (see Figs. 4A, 4B and aforementioned, wherein 440 and 450 are knitted and outer surfaces); and
a lateral side and a medial side (see Figs. 4B ,4A respectively; Col. 14 Lines 55-57 "second embodiment 40 depicted in the Figs. 4A, 4B, and 5 shows an article of footwear 40 configured for a right foot”; Col. 2 Lines 12-14 "upper is coupled to the sole and includes medial and lateral quarters.  Disposed on the medial and lateral quarters are a plurality of eyelets"; Col. 3 Lines 37-38 “Fig. 4A illustrates…medial side”; Col. 3 Lines 40-41 "Fig. 4B illustrates a side view in elevation of the lateral side"); and
a first channel, a second channel, a third channel, a fourth channel, a fifth channel, and a sixth channel (see Fig. 4B),

the third channel is oriented coaxially with respect to the fourth channel, forming a second channel row (see Fig. 4B),
the fifth channel is oriented coaxially with respect to the sixth channel, forming a third channel row (see Fig. 4B),
wherein the first, second, third channel rows each disposed on the lateral side (see Fig. 4B), and
wherein each channel extends from the upper and are configured to allow threading therethrough (see Fig. 4B; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"), and

Wilson at least suggests teach a seventh channel, an eighth channel, a ninth channel, a tenth channel, an eleventh channel, and a twelfth channel,
and the seventh channel is oriented coaxially with respect to the eighth channel, forming a fourth channel row,
wherein the ninth channel is oriented coaxially with respect to the tenth channel forming a fifth channel row,
and the eleventh channel is oriented coaxially with respect to the twelfth channel forming a sixth channel row, and
(Col. 16 Line 58- Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system of the …footwear 40 enable the user to optimize the support and comfort levels of the article of footwear…by selectively threading a fastener through a chosen set of eyelets 460 disposed on the upper 430.  The optimization may be based on footwear usage (e.g., more support for athletic activities, such as running; less support when wearing the article of footwear 40 for a prolonged period of time) and/or based on 
wherein the fourth, fifth and sixth channel rows each disposed on the lateral side (see aforementioned; inasmuch as the first three rows are already on the lateral side, one of ordinary skill in the art would understand that the additional fourth row would also be on such a side to accomplish the purpose),
wherein the first, second, third, fourth, fifth, sixth channel rows are arranged such that each respective axis is oriented parallel but not coaxial with respect to one another (see Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to have additional eyelets in order to provide adjustability for a tighter fit depending on use or size of user (Col. 16 Line 58-Col. 7 Line 5).

Furthermore, Wilson Fig. 3A-3B embodiment at least suggests wherein each channel comprises knitted fabric that forms a unitary construction with the first knitted layer (Col. 7 Lines 51-55 "eyelet 160 is constructed from a pair of slits/openings 200…and a portion of one of elongate members….300, 310, 320, 330 being threaded through the pairs of slits 200"; Col. 8 Lines 47-50 "elongate member comprises one or more yarns (material in a form suitable for knitting....or otherwise intertwining to form a textile fabric").


Nevertheless, Brinkman Fig. 5 embodiment teaches a seventh channel, an eighth channel, a ninth channel, a tenth channel, an eleventh channel, and a twelfth channel,
and the seventh channel is oriented coaxially with respect to the eighth channel, forming a fourth channel row,
wherein the ninth channel is oriented coaxially with respect to the tenth channel forming a fifth channel row,
and the eleventh channel is oriented coaxially with respect to the twelfth channel forming a sixth channel row, and
 (see Fig. 5 wherein there are six rows),
wherein the fourth, fifth and sixth channel rows each disposed on the lateral side (see Fig. 5; inasmuch as Fig. 1 indicates Col. 3 Line 5 “lateral side 122” and Fig. 5 shows a same perspective, it is showing a lateral side),
wherein each channel comprises knitted fabric that forms a unitary construction with the first knitted layer (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"; inasmuch as it’s integrally formed, it’s a unitary knit; inasmuch as it’s a unitary knit, the structures are connected via knitted construction as recited; although these recitations are directed to Brinkman Figs. 2 and 3 embodiment, one of ordinary 
It would’ve been obvious to modify Wilson’s Fig. 4A, 4B embodiment’s loops provided by to be in more than three rows as taught by Brinkman Fig. 5 embodiment for additional functionalities and support, especially as Wilson already suggested as such for customization and/or support purposes.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 

Modified Wilson also seems to suggests wherein the first, second, third, fourth, fifth, sixth channel rows are arranged such that each respective axis is oriented parallel but not coaxial with respect to one another (see Fig. 5 of Brinkman and, as aforementioned, see Fig. 4B of Wilson).

Nevertheless, Taylor teaches wherein channel row axes are parallel with respect to one another and (therefore) not coaxial with respect to one another (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, with the parallel arrangement of Taylor for aesthetic design choice.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7 of copending Application No. 16/619,764, herein ‘764, in view of Brinkman.
Claims 10 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. ‘764 in view of Brinkman.
Claims 11-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. ‘764, in view of Brinkman, as applied to instant Claim 10 above, further in view of Taylor. 
Claims 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. ‘764 and Brinkman and Taylor. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising…upper, a first plurality of loops that each define a channel and extend from the upper, the first plurality of loops being configured to allow for threading therethrough; and a second plurality of loops that each define a second channel and extend from the upper, the second plurality of loops being configured to allow for threading therethrough, wherein at least a part of the first plurality of loops and the second plurality of loops comprise knitted fabric that forms a unitary construction with the first knitted layer”, which are the same or obvious over elements recited in claim  1 of ‘764.  
The remaining elements of Claim 1 claims in the current application recite elements also found in Brinkman.  
Instant App 17/036,873
Double Patenting with 16/619,764
1
1+ Brinkman
2
6
3
1
4
1

4
 6/5
4
7
7
8
1
 9/8
1
10
1 + Brinkman
11
4
 12/11
(1+Brinkman+4) Taylor
 13/12
(1+Brinkman+4) Taylor
 14/11
4
 15/14
4
 16/11
4
 17/11
1
 18/11
1
 19/11
1
20
1+Brinkman+Taylor


Therefore, claims  1-20 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over claims 1, 4, 6, 7  of ‘764.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7 of copending Application No. 17/036,831, herein ‘831. 
Claims 6,8, 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7 of copending Application No. 17/036,831, herein ‘831, as applied to instant Claims 1-5, 7 above, in view of Wilson.
Claims 10-12,14-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-14 of copending Application No. ‘831 and Brinkman.
Claims 13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-14 of copending Application No. ‘831 and Brinkman, as applied to instant Claims 10-12, 14-19 above, further in view of Wilson.
Claims 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 13 of copending Application No. ‘831 and Brinkman and Wilson.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising…upper, a first plurality of loops that each define a channel and extend from the upper, the first plurality of loops being configured to allow for threading therethrough; and a second plurality of loops that each define a second channel and extend from the upper, the second plurality of loops being configured to allow for threading therethrough, wherein at least a part of the first plurality of loops and the second plurality of loops comprise knitted fabric that forms a unitary construction with the first knitted layer”,, which are the same and obvious elements recited in claim  1 of ‘873.  
Instant App 17/036,873
Double Patenting with 17/036,831
1
1
2
3
3
4
4
4
 5/4
6
 6/5
Wilson
7
7
8
Wilson
 9/8
Wilson
10
10+Brinkman
11
12
 12/11
12
 13/12
Wilson
 14/11
12

12
 16/11
14
 17/11
13
 18/11
13
 19/11
10
20
10+Brinkman + Wilson + 12, 13


Therefore, claims  1-20 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over claims  1, 3, 4, 6, 7, 10, 12-14 of ‘873.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: see references also made of record in parent case 16/619,764-- Burch (US Publication 2018/0332920), McGinnity (USPN 10194714), Klug (USPN 10251448), Ly (USPN 10316441), Boys (USPN 10327511), Hipp (US Publication 20200281302), Siegismund (US Publication 2021/0007443), Pogl (US Publication 2021/0186156), Weber (USPN 6240657), Craig (USPN 9498023), Gillern (GB 190907001), Schmidt and Fritz (FR 471635), Lovett (USPN 9532626), Podhajny (USPN 9936757), Siegismund (US Publication 2021/0076776), Durrell (US Publication 20200046078), Pollack (USPN 10499709), Bell (US Publication 2021/0368945), Lovett (USPN 9700101), Dojan (USPN 9113674), Ostergard (USPN 8657773), Nonogawa (USPN 9737117), Long (USPN 8875418), Trawinski (USPN 1538454), Hobson (USPN 1416203) directed to shoe lacing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732